— In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Ruskin, J.), dated March 26, 1987, which granted the defendants’ motion to vacate a notice to admit served by the plaintiff.
Ordered that the order is affirmed, with costs.
The plaintiffs use of the notice to admit (CPLR 3123) as a substitute for existing discovery devices was palpably improper and the Supreme Court therefore neither erred nor improvidently exercised its discretion in granting the defendants’ motion to vacate (see, Taylor v Blair, 116 AD2d 204; Batchie v Travelers Ins. Co., 110 AD2d 864; Berg v Flower Fifth Ave. Hosp., 102 AD2d 760). Bracken, J. P., Kunzeman, Eiber and Kooper, JJ., concur.